DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dyke et al (US Publication 20110212331).
a.	As to claims 17, 18, 23 and 24, Dyke discloses a welded join for structural components having two or more portions fused together by resistive implant welding.  The first portion can be made of plastics, metals, glass or wood.  The welded joint is formed between the first and second portion however is silent to the amount of welding occurring.  
	It would have been obvious to one of ordinary skill in the art to have formed the weld across at least 75% of the interface as one of ordinary skill in the art would know that the fused together layers would have a stronger bond together the more the two layers are fused together.

b.	As to claims 19-22, Dyke discloses that the conductor can be a single strand conductor or it can be formed in multiple strands that is used to weld the portions together depending upon the needs of a particular application.  However is silent to the specifics of the conductor. 
	It would have been obvious to one of ordinary skill in the art to have formed the conductor in a serpentine pattern, or had the conductors spaced apart evenly or having the electrically conductive member having a longitudinal length and width in a direction transverse to the length and width and decrease from first end to a second end  and the width of the line decrease in one direction as Dyke discloses that the welding conductors can be modified and adjusted depending upon a desired application and need and therefore one of ordinary skill in the art would know the conductor in any pattern for its intended purpose.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785